Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
In the application, Page 4 Line 16 has been amended to rectify drawing issues as follows:
Regarding Specification’s Page 4, Line 16, the existing language:
“Figs. 2-4”
Has been amended to:
-- Figs. 2-5 -- 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: A work tool including: a frame; a bucket pivotably mounted on the frame; a hydraulic actuator comprising a piston reciprocable in a cylinder to pivot the bucket relative to Claim 1 specifically:
the structural and operative relationship between the frame, bucket, hydraulic actuator, piston, cylinder, and resilient bump stop.  Especially as it relates to the hydraulic actuator forcing the bucket against the bump stop applying a compressive force tot eh bump stop, the bump stop responding with a restoring force to the bucket away from a dump position where a maximum force component is the result of the weight of the empty bucket, the residual force is equal to the compressive force minus the restoring force and where the compressive force is greater than twice the restoring force and the restoring force is greater than the maximum force component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 6951067 B1 and US 20160265185 A1 have been cited by the Examiner as being pertinent to the Applicant’s disclosure for teaching a construction machine with a boom mounted bucket with a bucket dump position stop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652